Citation Nr: 1300305	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  10-34 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for right lateral epicondylitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Jurisdiction over the Veteran's claims file currently resides with the Waco, Texas RO.

The Veteran testified before the undersigned Veterans Law Judge at the Waco RO in May 2012.  A transcript of her hearing has been associated with the claims file.

The Board notes that service connection for depression was denied in an August 2010 rating decision; the Veteran did not appeal.  During her May 2012 hearing, the Veteran discussed depression which she indicated had begun in service.  It is unclear whether the Veteran seeks to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  If so, she should inform the agency of original jurisdiction (AOJ) so that appropriate action may be taken.  

The Board notes that a Virtual VA e-file exists for this Veteran.  This e-file was reviewed for new or relevant information.  Notably, the Board observes that additional current VA treatment records were added to the e-file concurrent with the Veteran's May 2012 hearing.  She executed a waiver of AOJ consideration of those records, which was associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

As an initial matter, the Board observes that the AOJ has determined that the Veteran's service treatment records are unavailable.  In May 2010 it promulgated a memorandum to that effect.  The U.S. Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Here, the AOJ has notified the Veteran of the missing records and invited her to submit alternate information supportive of her claims.  The case law  does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran asserts that she has carpal tunnel syndrome and epicondylitis of the right elbow that are related to service.  With respect to carpal tunnel syndrome, she has indicated that she served in travel accounting, and she performed data entry by ten-key for eight hours per day.  She has essentially indicated that she had symptoms in service and that those symptoms have persisted to present.

Regarding her right elbow disability, the Veteran testified in May 2012 that she was involved in an incident during which she was a pedestrian and was struck by a motor vehicle and her elbow was injured.  She stated that she was inebriated at the time, and was taken by local police to her base.  She testified that there was discussion of placing her in an alcohol abuse program.  She indicates that she has been diagnosed with epicondylitis.

The Board notes that there are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79   (2006).  In McClendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with her active military service. 

In the present case, the Board finds that the standards set forth in McLendon have been satisfied.  Regarding carpal tunnel syndrome, the Veteran asserts that she had symptoms in service and that they have persisted, but there is insufficient evidence to decide the issue.  With respect to the claimed right elbow epicondylitis, the Veteran states that she was involved in a motor vehicle accident during service and that her elbow was injured at that time, and that she has current symptoms related to her right elbow.  However, the evidence is also insufficient to decide this issue.  Therefore, the Veteran should be scheduled for a VA medical examination so that a nexus opinion may be obtained. 

Finally, during her hearing before the undersigned, the parties discussed possibility of whether service personnel records might provide additional support to the Veteran's claims.  As such, and in light of the missing service treatment records, the Board concludes that service personnel records should be obtained and associated with the record.

In light of the above discussion, the Board concludes that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Contact the service department and request the Veteran's service personnel records.  Associate any records obtained with the Veteran's claims file or e-file, as appropriate.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Schedule the Veteran for a VA examination to determine the etiology of her claimed bilateral carpal tunnel syndrome and right elbow disability.  The claims folder should be forwarded to the examiner for review, and the examiner should be directed to elicit a complete history from the Veteran, the details of which should be included in the examination report.
 
Following examination, interview of the Veteran, and review of the claims file, the examiner should indicate whether there is current disability of the right elbow.  With respect to the currently diagnosed carpal tunnel syndrome and any currently present disability of the right elbow, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disability is related to any disease or injury in service.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones. 

3.  The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

4.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



